     Case 2:18-cv-01329-GMN-EJY Document 92 Filed 07/20/20 Page 1 of 6




 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                          ***
 4   THAD AUBERT,                                                        Case No. 2:18-cv-01329-GMN-EJY
 5                   Plaintiff,
                                                                                         ORDER
 6          v.
 7   JAMES DZURENDA, et al.,
 8                   Defendants.
 9

10           Before the Court is Plaintiff’s Motion Compelling Sanctions Against Defendants for Failure
11   to Comply with Court Order (the “Motion for Sanctions,” ECF No. 72), Plaintiff’s Offer of Judgment
12   (ECF No. 81), Plaintiff’s Motion for Judicial Notice (ECF No. 82), Plaintiff’s Motion for
13   Enlargement of Time (ECF No. 87), and Plaintiff’s Motion for Service Under Sealed Address. 1 ECF
14   No. 90. The Court has considered Plaintiff’s Supplement to his Motion for Sanctions (ECF No. 73),
15   Defendants’ Opposition to Plaintiff’s Motion for Sanctions (ECF No. 76), and Plaintiff’s Reply to
16   Opposition to his Motion for Sanctions (ECF No. 78), as well as Defendants’ Opposition to
17   Plaintiff’s Motion for Enlargement of Time (ECF No. 88) and Plaintiff’s Reply to Opposition to his
18   Motion for Enlargement of Time. ECF No. 89. No oppositions were filed to Plaintiff’s Offer of
19   Judgment (ECF No. 81), Motion for Judicial Notice (ECF No. 82), or Motion for Service Under
20   Sealed Address. ECF No. 90. The Court finds as follows.
21   I.      DISCUSSION
22           A.       Plaintiff’s Motion for Sanctions Against Defendants (ECF No. 72) is denied.
23           On February 11, 2020, this Court granted Plaintiff’s Motion to Compel Discovery. ECF No.
24   69. In relevant part, Defendants were ordered to “provide objections, and responses if any, to
25   Plaintiff’s First and Second Set of Request for Documents no later than 5 p.m. on March 11, 2020.”
26   Id. at 3 (internal alteration omitted).
27

28   1
             The Court has made typographical changes to the titles of Plaintiff’s motions for the sake of clarity.
                                                               1
     Case 2:18-cv-01329-GMN-EJY Document 92 Filed 07/20/20 Page 2 of 6




 1           On March 10, 2020, Defendants timely served their written objections to Plaintiff’s First and

 2   Second Set of Request for Documents. ECF No. 76-5. Among other things, Defendants object that

 3   some, if not all, of Plaintiff’s discovery requests: (1) do not specify which Defendant they are

 4   intended for (id. at 6-10, 15-16); (2) are in the form of interrogatories, and should have been

 5   propounded as such (id. at 6-9); (3) exceed the permissible scope of Fed. R. Civ. P. 26(b)(1) because

 6   a party is not required to create documents in response to discovery requests (id. at 5-10, 14); (4)

 7   place an undue burden on Defendants to the extent Plaintiff seeks case notes and reports from the

 8   Nevada Offender Tracking Information System (“NOTIS”) (id. at 15); and, (5) seek confidential

 9   information (id. at 4, 13, 15-16). 2

10           On March 12, 2020, Plaintiff filed his Motion for Sanctions. ECF No. 72. Plaintiff claims

11   the Court ordered Defendants to produce “objections and responses,” not “objections and/or

12   responses,” in its Order granting his Motion to Compel Discovery. ECF No. 78 at 2 (internal

13   alterations omitted). With respect to Defendants’ objections, Plaintiff maintains: (1) his discovery

14   requests were directed to all named Defendants (ECF No. 73 at 6 ¶ 1); (2) he properly propounded

15   requests for production because he seeks hard-copy and/or electronically stored information (id. at

16   3 ¶ 2); (3) a party is not exempted from creating documents in response to a discovery request (id.

17   at 4 ¶ 3); (4) his NOTIS discovery request is not unduly burdensome as it identifies the format of

18   electronically stored information sought (id. at 6 ¶ 2); and, (5) Defendants’ confidentiality objections

19   are unwarranted because “Plaintiff . . . is only seeking information [about] himself.” Id. at 7 ¶ 3.

20           As an initial matter, this Court ordered Defendants to “provide objections, and responses if

21   any, to Plaintiff’s First and Second Set of Request for Documents.” ECF No. 69 at 3 (emphasis

22   added). That is, Defendants were only required to provide responses to Plaintiff’s discovery requests

23   if they had any. Turning to the substance, the Court finds Defendants raised appropriate objections

24   to Plaintiff’s discovery requests and, as such, sanctions are not warranted. In addition, nine out of

25   ten of Plaintiff’s First Set of Request for Documents seek the names of various High Desert State

26   Prison, Southern Desert Correctional Center, and Nevada Department of Corrections employees,

27
     2
              Defendants object to Plaintiff’s requests for production on additional bases, but the Court only addresses the
28   objections Plaintiff discusses in his Motion for Sanctions.
                                                              2
     Case 2:18-cv-01329-GMN-EJY Document 92 Filed 07/20/20 Page 3 of 6




 1   and, therefore, they should have been propounded as interrogatories. Cooley v. Marshal, Case No.

 2   2:09-cv-00559-RLH-GWF, 2012 WL 13066395, at *1 (D. Nev. Jan. 4, 2012) (a party “is required

 3   to provide specific, identifying information in response to the Interrogatories, including names”).

 4          Further, contrary to Plaintiff’s assertions, a “party . . . is not required to create a document

 5   [in response to a request for production] where none exists.” Fadem v. Am. States Preferred Ins.

 6   Co., No. 2:13-cv-01213-RCJ-NJK, 2014 WL 202176, *1 (D. Nev. Jan. 16, 2014) (internal citations

 7   and quotation marks omitted). Next, even assuming Plaintiff appropriately specified the format of

 8   discovery sought in his NOTIS request, the request not only remains overly burdensome, overbroad,

 9   and vague, but it also “calls for the production of confidential information . . . under [Administrative

10   Regulation] 568/569 and the official information privilege.” ECF No. 76-5 at 15. Plaintiff maintains

11   he only seeks non-confidential information about himself, but he raised this limitation for the first

12   time in his Reply. Cf. ECF No. 76-2 at 3 (Plaintiff’s Second Set of Request for Documents, asking

13   for “Any case notes-reports from (NOTIS) or other formats; “Any grievances filed and the result of

14   such”; and, “Any [Inspector General] Reports or investigations that occurred against the named

15   Defendants.”). For the foregoing reasons, Plaintiff’s Motion for Sanctions is denied.

16          B.      Plaintiff’s Offer of Judgment (ECF No. 81) is denied.

17          Fed. R. Civ. P. 68 provides that “a party defending against a claim may serve on an opposing

18   party an offer to allow judgment on specified terms.” Plaintiff is not a party defending against a

19   claim but, rather, he is the party bringing claims against Defendants. Because Rule 68 does not

20   permit a plaintiff to make an offer of judgment on a defendant, Plaintiff’s Offer of Judgment is

21   invalid as a matter of law.

22          C.      Plaintiff’s Motion for Judicial Notice (ECF No. 82) is denied.

23          It is unclear what adjudicative fact Plaintiff asks the Court to judicially notice. Plaintiff

24   claims that the Deputy Attorney General “led this Court to believe [the parties] have not had any

25   communication [required by the discovery plan and scheduling order] prior to [April 20, 2020].”

26   ECF No. 82 at 1, citing ECF No. 79-1 (internal alterations omitted). Plaintiff maintains this is untrue

27   because the parties participated in a teleconference call on April 17, 2020. Id., citing ECF No. 82-

28   1. Notwithstanding, the Court has granted two of Defendants’ requests for extensions of time to file

                                                       3
     Case 2:18-cv-01329-GMN-EJY Document 92 Filed 07/20/20 Page 4 of 6




 1   their joint interim status report since Plaintiff filed this Motion. ECF Nos. 83 and 85. There

 2   appearing no factual basis for Plaintiff’s Motion for Judicial Notice, this Motion is denied.

 3          D.      Plaintiff’s Motion for Enlargement of Time (ECF No. 87) is denied.

 4          On May 18, 2020, Plaintiff asked the Court to extend discovery from June 19 to September

 5   20, 2020. ECF No. 87 at 1. Fed. R. Civ. P. 16(b)(4) states that a schedule may be modified only for

 6   good cause and with the judge’s consent. Similarly, Local Rule 26-3 provides that “[a] motion . . .

 7   to extend any date set by the discovery plan, scheduling order, or other order must . . . be supported

 8   by a showing of good cause for the extension.” The “good cause” standard primarily considers the

 9   diligence of the party seeking the extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

10   609 (9th Cir. 1992). A court may modify a schedule if it cannot reasonably be met despite the

11   diligence of the party seeking the extension. Id. (internal citations omitted). “Good cause may be

12   found if the moving party can show that it could not comply with the schedule due to matters that

13   could not have been reasonably foreseen at the time of the issuance of the scheduling order.” Kelly

14   v. CSE Safeguard Ins. Co., No. 2:08-cv-00088-KJD-RJJ, 2011 WL 2977890, at *3 (D. Nev. July 21,

15   2011) (internal citation omitted).

16          Plaintiff does not evidence good cause required for an extension of discovery. Apart from

17   propounding his First and Second Set of Request for Documents in October and November 2019,

18   respectively, Plaintiff has taken no action to issue discovery requests. ECF Nos. 88-1 and 88-3. Not

19   only was Plaintiff not required to wait for an issuance of an order on his Motion for Sanctions before

20   continuing to propound discovery, but Defendants also properly objected to each of Plaintiff’s

21   discovery requests in March 2020. “Aubert has known of the discovery cut-off date of June 19,

22   2020, since it was scheduled by this Court on December 19, 2019. . . . However, instead of

23   submitting any discovery requests during this time, Aubert waited almost five (5) months only to

24   file the instant motion requesting an enlargement of time for discovery.” ECF No. 88 at 5. Having

25   reviewed the materials submitted, the Court finds Plaintiff has not shown the diligence required for

26   a finding of good cause. This ends the Court’s inquiry into whether an extension should be granted.

27   Johnson, 975 F.2d at 609. Plaintiff’s Motion for Enlargement of Time is denied.

28
                                                      4
     Case 2:18-cv-01329-GMN-EJY Document 92 Filed 07/20/20 Page 5 of 6




 1          E.      Plaintiff’s Motion for Service Under Sealed Address (ECF No. 90) is denied.

 2          On January 4, 2019, the Nevada Attorney General’s office filed, under seal, the last known

 3   address for Dr. Romeo Aranas, a named but yet unserved defendant. ECF No. 24. The Magistrate

 4   Judge handling the matter subsequently retired, and the process normally followed for attempting

 5   service on this defendant did not occur before that retirement. Then on May 9, 2019, the Clerk of

 6   Court issued the standard District of Nevada order regarding intent to dismiss if service was not

 7   effected by June 8, 2019. ECF No. 30. On August 8, 2019, this matter was referred to the

 8   undersigned Magistrate Judge. ECF No. 33. Numerous motions were filed thereafter (a total of

 9   seven), which were ruled on, but the issue regarding service on Defendant Aranas was not addressed.

10          On December 6, 2019, Plaintiff filed a motion that, in sum, sought reconsideration of the

11   intended dismissal of Defendant Aranas as stated in ECF No. 30. ECF No. 58. On December 16,

12   2019, Defendant Aranas was dismissed without prejudice. ECF No. 60. On December 27, 2019,

13   the Court granted, in part, Plaintiff’s Motion for Reconsideration and ordered service on Defendant

14   Aranas. ECF No. 63. The undersigned failed, however, to address the Order dismissing Defendant

15   Aranas. Id. This was the Court’s error. Nonetheless, Plaintiff followed the order of the Court and

16   service was attempted on Defendant Aranas on three occasions in January and February 2020;

17   however, service was not effected. ECF No. 70.

18          Since that time, Plaintiff has not provided the Court with any additional information

19   regarding Defendant Aranas’s whereabouts. The Attorney General has already provided the Court

20   with the last known address for Defendant Aranas and there is no good reason for the Court to Order

21   that disclosure again. Given the Court previously dismissed Aranas without prejudice for failure to

22   serve, which Order was then effectively amended by the subsequent Order requiring attempted

23   service based on location information provided by the Nevada Attorney General, there is nothing

24   more the Court must do. Plaintiff is required to follow the Rules of Civil Procedure despite his pro

25   se status. Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995). It is Plaintiff’s obligation to locate a

26   defendant and serve or seek alternative service methods. Fed. R. Civ. P. 4(c)(1). The Court has

27   assisted throughout this process in this case. Therefore, Plaintiff’s Motion for Service Under Sealed

28   Address is denied.

                                                     5
     Case 2:18-cv-01329-GMN-EJY Document 92 Filed 07/20/20 Page 6 of 6




 1   II.   ORDER

 2         Accordingly,

 3         IT IS HEREBY ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 72) is DENIED.

 4         IT IS FURTHER ORDERED that Plaintiff’s Offer of Judgment (ECF No. 81) is DENIED.

 5         IT IS FURTHER ORDERED that Plaintiff’s Motion for Judicial Notice (ECF No. 82) is

 6   DENIED.

 7         IT IS FURTHER ORDERED that Plaintiff’s Motion for Enlargement of Time (ECF No. 87)

 8   is DENIED.

 9         IT IS FURTHER ORDERED that Plaintiff’s Motion for Service Under Sealed Address (ECF

10   No. 90) is DENIED.

11         DATED THIS 20th day of July, 2020.

12

13
                                            ELAYNA J. YOUCHAH
14                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                6
